United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brett Blumstein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0886
Issued: November 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 21, 2018 appellant, through counsel, filed a timely appeal from a January 29,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on March 16, 2017, as alleged.
FACTUAL HISTORY
On March 23, 2017 appellant, then a 67-year-old custodian, filed a traumatic injury claim
(Form CA-1) alleging that, while working, she was pinned by a tractor-trailer truck at
approximately 8:20 a.m. on March 16, 2017 and sustained bilateral pelvic fractures. She stopped
work on the date of injury. On the claim form, A.H., manager of maintenance operations support,
indicated that appellant was not in the performance of duty, as she was in a nondesignated break
area, taking an unauthorized break, attempting to get cellular service for a personal call. He
maintained that appellant’s willful misconduct caused the injury because she entered a parking
stall in the dock area.
In correspondence dated March 22, 2017, M.C., maintenance manager lead, also
maintained that appellant was on an unauthorized break and entered an unauthorized area on the
ground level of the employing establishment loading dock, where she did not maintain awareness
of her surroundings, turned her back to potential oncoming traffic, and entered a blind spot where
she was subsequently struck by a tractor-trailer that was backing up. He related that appellant was
transported to a local hospital and remained hospitalized.
In an unsigned statement, appellant related that at about 8:10 a.m. on March 16, 2017,
while on break, she went outside to call her aunt. She indicated that she was questioned by several
people, gave them directions, and then turned and walked into the bay with an empty parking
space, got her coffee and telephone and began to call her aunt, and then she saw the shadow of a
truck backing up towards her. Appellant related that the truck pinned her, but moved and allowed
her to fall free. Several employees, including the employing establishment nurse, came to assist
her, and she was then transported to the hospital.
Hospital reports on March 16, 2017 included a pelvic x-ray that demonstrated fracture of
the left and right superior and inferior public rami and marked degenerative changes. A
computerized tomography (CT) scan of the abdomen and pelvis demonstrated a fracture through
the central sacrum, through the left lateral aspect of the partially sacralized L5, and of the left and
right superior and inferior public rami. Dr. Gary Chen, a Board-certified orthopedic surgeon,
reported the history of injury and examination findings. He diagnosed bilateral pubic rami
fractures, sacral fracture, and crush injury. Dr. Chen recommended nonoperative management and
pain control. A March 18, 2017 magnetic resonance imaging (MRI) scan of the pelvis
demonstrated pelvic and sacral fractures.
By development letter dated April 4, 2017, OWCP informed appellant of the type of
evidence needed to establish her claim. It noted that the employing establishment had controverted
her claim, and asked her to further explain exactly what she was doing when the injury occurred.
In a separate letter, OWCP asked the employing establishment whether, at the time of the injury,
appellant was assigned to duties that required her to be in the loading dock area, and to furnish

2

further information regarding the premises where the injury occurred. It afforded 30 days for
submission of additional evidence.
In an undated statement, appellant indicated that, on the morning of March 16, 2017, after
arriving at work around 6:00 a.m., she began her break at around 8:10 a.m., and that 10 minutes
into her 15-minute break, she stepped outside to make a daily call to check up on her aunt who had
dementia. She maintained that other employees and management also went outside to make
telephone calls, to take smoke breaks, etc., and nothing was done to stop them. Appellant indicated
that there was no reception in the breakroom so there was nowhere else she could make the call.
She related that she had just spoken with the driver that hit her and directed him to another area,
but he chose to backup. Appellant noted that there were no audible back-up signals. She submitted
statements from six coworkers who indicated that they witnessed employees smoke outside, in the
stalls, and around the employing establishment.
In an April 4, 2017 letter, L.H., a human resources management specialist at the employing
establishment, maintained that appellant willfully ignored an enforced policy regarding the use of
cellular telephones. She noted that appellant was not on the dock, but was in an actual stall where
semi-trailers back in to unload mail and had her back to oncoming trucks, and that this was not a
designated area for telephone calls, which were only to be made during break and lunch periods.
L.H. attached employing establishment cellular/mobile telephone policy which indicated that the
use of cellular telephones was prohibited while on duty. On April 13, 2017 she reiterated that
appellant was not in the performance of duty when injured on March 16, 2017, and noted that signs
were posted throughout the employing establishment that clearly prohibited cellular telephone
usage. L.H. submitted attachments including a map of the workroom area, a picture of the door
appellant exited to the truck unloading area, and outside dock area for trucks unloading mail. On
May 11, 2017 she contended that appellant knew she was in an unauthorized break area when
injured and failed to follow the mobile telephone policies, indicating that there were two
telephones available for employees to make emergency calls. L.H. indicated that the door
appellant used to access the outside was not an employee entrance or exit, and that she had to prop
the door open so that she could reenter the building. She noted that this exit was into a strict
loading/unloading zone, and appellant therefore jeopardized her safety.3
By decision dated May 11, 2017, OWCP found that appellant was not in the performance
of duty when injured on May 16, 2017 and denied her claim. It found her action to go outside to
obtain a better cellular signal was not reasonably incidental to her employment and was a personal
mission that could not be likened to incidental acts recognized as for personal comfort.
On June 6, 2017 appellant, through counsel, requested a hearing before an OWCP hearing
representative. Counsel subsequently changed the request to a review of the written record.
In an October 10, 2017 statement, appellant indicated that she went outside during her
scheduled break to try to call her aunt whom she called on a regular basis. She noted that she could

3
The employing establishment noted that there was also evidence that a third party could be liable for the injury
and requested that counsel submit information in that regard.

3

not make telephone calls from within the building and had to go outside, maintaining that her
supervisor who had seen her outside had not told her this was not allowed.
By decision dated January 29, 2018, an OWCP hearing representative found that appellant
was not in the performance of duty when injured. She found that, even though appellant was on
the employing establishment premises when injured, she was not engaged in activities which were
reasonably incidental to her employment. The hearing representative noted that appellant left the
premises of her work area and entered an unauthorized area to make a telephone call when injured
on March 16, 2017, and that the evidence did not clearly establish that she was still on her break
when injured. She further noted that no reasonable person would consider a truck bay a designated
work area, and that the witness statements provided by appellant were vague and did not describe
specific areas employees used for break. She concluded that cellular telephone use was not
considered part of personal ministration and, therefore, the personal comfort doctrine would not
apply. The hearing representative affirmed the May 11, 2017 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single workday
or shift.7 To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10

4

Supra note 2.

5

C.S., Docket No. 08-1585 (issued March 3, 2009).

6

S.P., 59 ECAB 184 (2007).

7

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

8

B.F., Docket No. 09-0060 (issued March 17, 2009).

9

D.B., 58 ECAB 464 (2007).

10

C.B., Docket No. 08-1583 (issued December 9, 2008).

4

It is the claimant’s burden of proof to submit sufficient evidence necessary for OWCP to
make a determination as to whether an employment incident occurred as alleged. The evidence
must be sufficient to establish whether the claimant was in the course of federal employment at
the time of the incident, so that a proper determination may be made as to whether an injury
occurred while in the performance of duty.11 An injury is stated to arise in the course of
employment when it takes place within the period of the employment, at a place where the
employee reasonably may be, and while the employee is fulfilling employment duties or is engaged
in doing something incidental thereto. Arising out of employment relates to the causal connection
between the employment and the injury claimed.12
Injuries arising on the premises may be approved if the employee was engaged in activity
reasonably incidental to the employment, such as: (a) personal acts for the employee’s comfort,
convenience, and relaxation; (b) eating meals and snacks on-premises; or (c) taking authorized
coffee breaks.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury on
March 16, 2017 while in the performance of duty, as alleged.
The employing establishment controverted the claim alleging an affirmative defense of
willful misconduct. OWCP’s use of an affirmative defense in denying a claim must be invoked in
the original adjudication of the claim, and it has the burden to prove such a defense.14 It did not
adjudicate the claim based upon the affirmative defense, but rather found that appellant had
deviated from her employment at the time of the alleged injury.
In determining whether an injury occurs in a place where the employee may reasonably be,
or constitutes a deviation from the course of employment, the Board will focus on the nature of
the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities, unrelated to his or her employment. The Board
has noted that the standard to be used in determining that an employee has deviated from his or
her employment requires a showing that the deviation was “aimed at reaching some specific
personal objective.”15
The evidence establishes that appellant was injured on the employing establishment
premises at approximately 8:20 a.m. on March 16, 2017. At the time of the injury, appellant, at
11

T.S., Docket No. 09-2184 (issued June 9, 2010).

12

B.C., Docket No. 09-0653 (issued December 24, 2009).

13

T.L., 59 ECAB 537 (2008); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty,
Chapter 1.804.4a(2) (August 1992).
14

See B.P., Docket No. 17-0580 (issued March 12, 2018).

15

Rebecca LeMaster, 50 ECAB 254 (1999).

5

the end of her morning break, had used an unauthorized exit to leave the building where she worked
and gone outside to make a personal cellular telephone call. She was injured by a truck backing
into a truck bay where she was standing with her back to the entrance. The employing
establishment controverted the claim, noting that appellant was in an unauthorized area when
injured.
The record establishes that appellant was not in the performance of duty at the time of the
March 16, 2017 injury as she had deviated from her duties.16 This is the type of “specific personal
objective” that removes an employee from the performance of duty.17 In this case, the record
supports that the employing establishment designated specific authorized locations for breaks, and
the door appellant used to exit the building was not to be used by employees. There is no evidence
that she was in an authorized area such as a smoking area or that she was on an authorized break.
The coworkers statements submitted are insufficient to establish that appellant was in the
performance of duty as they are too general in nature and do not refer to the area where appellant
was injured.18 Appellant acknowledged that, when she exited the building, her intention and sole
purpose was to make a personal telephone call. There is no evidence of record that the employing
establishment benefited in any way from appellant’s telephone call. The fact that she was struck
by a truck while making the call in an area where trucks backed up daily to deliver mail cannot be
said to have been in the course of her employment. Appellant’s telephone call in a truck bay, even
though on premises, is therefore a deviation that takes her injury out of the performance of duty.19
The Board further finds that appellant was not engaged in an act of personal comfort at the
time of the alleged incident. This doctrine holds that acts of personal comfort, such as eating a
snack, using the bathroom, or drinking water or other beverages, are considered to be in the
performance of duty.20
The Board has previously noted that in the workers’ compensation treatise, A. Larson, in
The Law of Workers’ Compensation addresses the close relationship between the deviation
doctrine and personal comfort doctrine in those cases where the smallness of the deviation is
immaterial.21 He relates that there are insubstantial deviations of momentary diversion that, if
undertaken by an inside employee working under fixed time and place limitation, would be
compensable under the personal comfort doctrine.
Although counsel relied on Board precedent finding getting water, taking a smoking break,
or leaving the employing establishment to obtain coffee when none was available at the employing
establishment within the personal comfort doctrine, these cases can be distinguished from the facts
of the present case. While the Board recognizes that the personal comfort doctrine is an essential
16

Id.

17

Id.

18

See B.C., supra note 12.

19

See A.K., Docket No. 09-2032 (issued August 3, 2010).

20

See J.L., Docket No. 14-0368 (issued August 22, 2014).

21

A. Larson, The Law of Workers’ Compensation, Vol. 1, § 19.63.

6

part of work life, an employing establishment can place reasonable restrictions on this policy.22
Making a personal telephone call on a cellphone outside of the employing establishment building,
when telephones are available within the building is not necessary to personal comfort.
For these reasons, the Board concludes that appellant was not in the performance of duty
when injured on March 16, 2017.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on March 16, 2017, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the January 29, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

See Conrad R. Debski, 44 ECAB 381 (1993).

7

